Annabelle Clinton Imber, Justice, concurring in part; dissenting in part. I agree with the majority on all points of appeal except its disposition of Mr. Copeland’s argument that during the guilt-innocence phase of the trial the lower court erred by refusing to admit psychiatric testimony to negate the essential element of purposeful intent as to the1 offense of first-degree murder. The majority states that “this argument is easily disposed of because he never proffered any testimony that would have reflected on the State’s evidence bearing on intent, or lack thereof.” It is well-settled that when challenging the exclusion of testimony, an appellant must make a proffer of the excluded evidence at trial unless the substance of the evidence is apparent from the context. Halford v. State, 342 Ark. 80, 27 S.W.3d 346 (2000); Ark. R. Evid. 103(a)(2). The purpose of such a proffer is so that the record may disclose the substance or purport of the excluded testimony thereby allowing this court to determine whether or not the rejection of the evidence was prejudicial. Woods v. State, 342 Ark. 89, 27 Ark. 367 (2000). Absent a proffer of the excluded testimony, we have no way of knowing whether the appellant was prejudiced by the challenged ruling. Leaks v. State, 339 Ark. 348, 5 S.W.3d 448 (1999). Here, the record sufficiently discloses the substance or purport of the excluded testimony so that we may determine whether the rejection of the evidence was prejudicial. Even the State concedes that “Dr. Newman testified at the competency hearing that, at one time, the appellant showed signs of active mental illness.” That testimony was based on Dr. Newman’s psychiatric evaluations of Mr. Copeland. Therefore, the trial court knew the substance of Dr. Newman’s testimony when the guilt phase of the trial commenced because Dr. Newman had testified at the September 28, 1999 competency hearing the day before trial began. Additionally, Dr. Newman testified at the sentencing phase of the trial that Mr. Copeland showed a large number of symptoms of mental illness and symptoms of bipolar disorder. He also testified that Mr. Copeland suffered from delusional thinking immediately after the crime. Accordingly, I cannot agree with the majority that Mr. Copeland never proffered any testimony that would have reflected on the State’s evidence bearing on intent, or lack thereof. Even when mental disease or defect does not constitute a defense, evidence of it is relevant on the question of the defendant’s culpable mental state. Graham v. State, 290 Ark. 107, 717 S.W.2d 203 (1986) (citing Campbell v. State, 265 Ark. 77, 576 S.W.2d 938 (1979)); Ark. Code Ann. § 5-2-303 (Repl. 1997). I likewise disagree with the majority’s statement that Mr. Copeland made no proffer during the guilt phase of the trial. The record shows that Mr. Copeland’s attorney, during his arguments to the court on this issue at the guilt phase, referred several times to the prior testimony of Dr. Newman “which was given on the 28th” during the competency hearing. For the above reasons, I would address the merits of this point on appeal and determine whether the trial court committed prejudicial error by excluding expert testimony regarding Mr. Copeland’s mental illness during the guilt-innocence phase of the trial.